         Case 1:18-cv-02223-GBD-SN Document 191 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    9/9/2020


JOEL RICH, et al.,

                                            Plaintiffs,                 18-CV-2223 (GBD)(SN)

                          -against-                                              ORDER

FOX NEWS NETWORK LLC, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         By Order dated July 29, 2020, the Court directed the parties to (1) publicly file on ECF

certain documents that were previously filed under seal or emailed to the Court, or (2) to move to

file those documents under seal. ECF No. 168. Two issues remain outstanding with respect to

that Order.

         First, the Court GRANTS the application by defendant Fox News Network LLC (“Fox

News”) to file several letters and exhibits with redactions and to maintain certain exhibits under

seal. Accordingly, the parties are ordered to immediately file the letters and respective exhibits

covered by that application under seal and or with redactions as proposed. Fox News is also

directed to file a copy of its letter application on the public docket immediately.

         Second, on July 29, 2020, Plaintiffs emailed an additional letter to the Court. Plaintiffs

wrote:

         “Plaintiffs file this letter pursuant to the Court’s Rule I.A because documents
         referenced are designated confidential by Defendants. Plaintiffs disagree that
         these documents warrant confidential treatment and will file this letter and
         exhibits publicly pursuant to the Court’s Order at Dkt. 168 at the earliest
         opportunity.”
      Case 1:18-cv-02223-GBD-SN Document 191 Filed 09/09/20 Page 2 of 2




Plaintiffs have not filed the July 29, 2020 letter and its exhibits on the public docket and are

ordered to do so immediately.

SO ORDERED.



DATED:         September 9, 2020
               New York, New York




                                                  2
